DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.

Response to Amendment
With regard to the Office action mailed 06/25/2021, the rejection of claims 20 and 21 under 35 USC 103 over Kool (US 2010/0190839) in view of Polansky (US 2004/0023207) is withdrawn in view of the amendment to claim 20 and cancellation of claim 21. Claim 20 has been amended from a “kit” to a “method”, which is not taught or suggested by the combined disclosures of Kool and Polansky. New grounds of rejection are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 (and thus claim 22) encompass subject matter not supported in the disclosure as filed. This is a NEW MATTER rejection.
Claim 20 is a method for processing an object with a nucleic acid taggant. The final step of claim 20 reads: “subjecting the removed nucleic acid taggant of b), the purified nucleic acid of taggant [sic, taggant of] c), or the amplified nucleic acid taggant of d) to replication”.
The term “replicat-” appears 7 times in the specification as filed. In all cases where this involved a taggant, the replication was one in which the taggant comprised telomeres, wherein the replication resulted in shortening of the telomeres:
Page 1: “…to replication, wherein said DNA taggant has telomeres and replication results in a shortening of the telomeres of said DNA taggant…”.
Pages 7-8: “The taggant is then placed in a somatic eurkaryotic cell, such as a fibroblast cell (by methods available to an art worker) and allowed to replicate. The replication will generate a shortened fragment due to telomere shortening.”
Page 14: “…but has a unique length based on the telomerase and the number of times the taggant has been replicated.”

Even the single instance where a taggant was not involved, the discussion was replicating chromosomes and the inevitable shortening of the chromosomes, and involves telomeres (page 6): “During chromosome replication, the enzymes that duplicate DNA cannot continue their duplication all the way to the end of a chromosome, so in each duplication the end of the chromosome is shortened (this is because the synthesis of Okazaki fragments requires RNA primers attaching ahead on the lagging strand). The telomeres are disposable buffers at the ends of chromosomes which are truncated during cell division; their presence protects the genes before them on the chromosome from being truncated instead.”
The term “replication” appears twice in the originally filed claims: “…subjecting the removed DNA taggant of b), purified DNA of taggant c) or the amplified DNA taggant of d) to replication, wherein said DNA taggant has telomeres and replication results in a shortening of the telomeres of said DNA taggant.”
Here, too, the only taggant disclosed as being replicated is one that contained telomeres, wherein said replication resulted in shortening of the taggant.
Now, Applicant seeks to broaden beyond what was originally disclosed, since the replication recited in amended claim 20 is not limited to taggants comprising telomeres, and is not accompanied by shortening of the telomeres of the taggant. Claim 20 would encompass replicating any taggant (with our without telomeres), and replication which did not shorten the telomere. Therefore, claim 20 (and by dependency, claim 22) introduces new matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637